Almand, Chief Justice.
These orders were not erroneous, because the evidence before the court demanded a judgment for all the defendants.
*136Even if it be assumed that there existed a valid oral contract whereby the Skidmores were bound to convey the 76-acre tract of land to the Gilchrists upon their complying with the terms of the agreement, the evidence given by Willie and Agnes Gilchrist in their deposition shows that such agreement was canceled by reason of an accord and satisfaction.
Code §20-1201 provides: "Accord and satisfaction is where the parties, by a subsequent agreement, have satisfied the former one, and the latter agreement has been executed.” In their depositions, the Gilchrists testified that in July they heard the Skidmores had sold the 76-acre tract of land to the second defendants. Subsequently, Willie Gilchrist called Andy Skidmore to ask him whether such a sale had been made. Skidmore said, "Yes, I went on and sold it. Didn’t look like you was doing anything with it, so I just went on and sold it.” He said Skidmore told him, "I give you eight acres of the land and I left your deeds down there in Mr. Harden’s office and if he hasn’t got them they will come to you through the mail.” Willie Gilchrist further testified as follows: He went to Mr. Harden’s office, picked up the deed and had it recorded in the clerk’s office. The deed in the record shows it conveyed 8.53 acres of land to the Gilchrists and is dated July, 1968, and recites a consideration of one dollar. Willie Gilchrist had a home moved onto the 8-acre tract and is now occupying said home. He also testified that he had sold some timber off the tract.
In her deposition, Agnes Gilchrist corroborates the testimony of Willie Gilchrist.
Willie Gilchrist testified that though he was not satisfied with receiving the deed to the 8 acres, he accepted it because, "I didn’t have no other choice but to accept it.” The alleged oral agreement as to the entire tract was terminated by his accepting the deed and taking possession of the 8-acre tract, thereby causing Skid-more to act to his injury. Glaze v. Western & A.R. Co., 67 Ga. 761.
There being no material issue of fact, it was not error to grant the defendants’ motion for a summary judgment.

Judgment affirmed.


All the Justices concur.